Citation Nr: 1732479	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1980 through September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified in an August 2016 video conference hearing.

The Board remanded the issues on appeal for additional development in December 2016.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed acquired psychiatric disorder was initially manifested in service; or is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed bilateral foot disorder initially manifested in service; or is etiologically related to a disease, injury, or event which occurred in service.

3.  The Veteran has no service-connected disabilities to support a claim for TDIU.



CONCLUSIONS OF LAW

1.  The criteria for service connection for acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38C.F.R. § 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

In December 2016, the Board remanded the Veteran's claims for additional evidentiary development.  The Board instructed the RO to obtain the Veteran's service personnel records; VA treatment records from VA medical facilities in Mansfield, Brecksville, and Wade Park, Ohio, dated from 2000 to the present; and private treatment records from Mansfield General Hospital, dated in 2000 and 2003, and Crossroads Center for Change, dated in 1994.

The RO obtained and associated the Veteran's service personnel records with the claims file.

In December 2016, the RO sent the Veteran a development letter asking him to provide the approximate names and dates of all medical care providers who had provided him treatment for acquired psychiatric disorder, to include depression and bipolar disorder; bilateral foot disorder; and TDIU.  The RO provided VA Form 21-4142 and VA Form 21-4142a and requested that the Veteran complete and return them so that the RO could obtain the records on his behalf and informed the Veteran that, in the alternative, he could provide the records himself.  There is no indication in the evidence of record that the Veteran completed and returned the required forms, provided the records himself, or otherwise responded to the RO's letter.

The RO associated VA treatment records dated from January 2005 to March 2017 with the claims file.  In March 2017, the RO received a response from the Cleveland VAMC, which includes facilities in Mansfield, Brecksville, and Wade Park, Ohio, indicating that they had no treatment records related to the Veteran dated between January 1, 2000, and January 11, 2005.  

In a March 2017 letter, the RO informed the Veteran that the Cleveland VAMC had no records prior to January 11, 2005, and again offered him to opportunity to provide records.  There is no indication in the evidence of record that the Veteran responded to the RO's letter.

In a June 2017 brief the Veteran's representative confirmed that prior to the issuance of the December 2016 and March 2017 development letter the Veteran's address had been updated and was correct.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, identified post-service treatment records, Social Security Administration (SSA) disability records, and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that the an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been afforded a VA examination for either his claim for service connection for an acquired psychiatric disorder or his claim for service connection for a bilateral foot disability.  However, the Board finds that no VA examination or opinion is necessary for either of his claims because, as will be discussed further below, while there is competent medical evidence that the Veteran has a current disability related to each of his claims, there is no evidence of either an in-service event, injury, or disease related to the respective diagnosis, or an indication that the current disabilities or symptoms may be associated with service, other than the Veteran's testimony.

Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained. 







III.  Service Connection 

      Legal Criteria

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	Acquired Psychiatric Disorder

The Veteran contends that the stress of his duties while in the United States Marine Corps resulted in his currently diagnosed psychiatric disorders.

As to the first Shedden element, the Veteran has a current diagnosis of a number of psychiatric disorders, including bipolar disorder, depressive disorder NOS, personality disorder NOS, and alcohol dependence.  See, e.g., April 2005 VA treatment record; October 2007 VA treatment record; October 2007 private treatment record; September 2009 VA treatment record; March 2010 SSA record; October 2016 VA treatment record.

Turning to the second Shedden element, there is no evidence of an in-service incurrence or aggravation of any psychiatric disorder.  A November 1979 report of medical examination shows that the Veteran was evaluated as psychiatrically normal upon enlistment.  Likewise, in a September 1981 report of medical examination conducted at discharge, the Veteran's was noted to be normal for psychiatric conditions.  There is no other indication of complaints of, or treatment for, any psychiatric disorder in the Veteran's service records.  Moreover, the Veteran testified in August 2016 that he was not diagnosed with depression or any other psychiatric disorder until he sought treatment through VA, which did not first occur until January 2005.  After establishing treatment with the VA, he was first diagnosed with a psychiatric disorder, specifically major depressive disorder, in April 2005.  See April 2005 VA treatment record.  

As to the third Shedden element, there is no evidence of record establishing that the Veteran's currently diagnosed psychiatric disorders are etiologically related to his active duty service.  In the August 2016 hearing, the Veteran testified that his current psychological disorders were caused by the stress of his duties in-service, which included keeping track of the equipment for his battalion.  He reported that no doctor had ever attributed his disorders to his military service, but stated that "the inference is there."  After a thorough review of the medical evidence of record, the Board finds that there is no medical opinion relating the Veteran's military service to his currently diagnosed psychiatric disorders, inferred or otherwise.  Moreover, as a layperson, the Veteran's statements are not competent evidence regarding the etiology of the claimed conditions.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Additionally, during the August 2016 videoconference hearing, the Veteran testified that during his first year in service, he began doing drugs and drinking a lot, which he described as his way of coping with the stress of the military.  The Veteran's military personnel records show that in May 1981 he received counseling due a positive urinalysis, but there is no other evidence of any discipline, treatment, or diagnosis associated with substance abuse while the Veteran was in service.  The Veteran testified that he sought treatment for alcoholism in 1989 by attending alcoholics anonymous.  The Board notes that a veteran is competent to report a diagnosis given to him by a medical professional.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. 303.  However, in this case the Veteran's testimony does not indicate that was diagnosed with alcoholism by a competent medical professional in 1989, only that he attended alcoholics anonymous.  Additionally, according to the competent medical evidence of record, the Veteran was first diagnosed with alcohol dependence in April 2005.  See April 2005 VA treatment record.  

Moreover, the United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A claimant may be compensated for a substance abuse disability only "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Here, because the Veteran does not have a service-connected disability, service connection for alcoholism as secondary to a service-connected disability is precluded by the terms of governing statute and regulations.  
The Board acknowledges that the Veteran testified that depression that caused his alcoholism.  However, as noted above, the Veteran has not been shown to be competent to render an opinion as to the etiology of such a diagnosis.  Barr, 21 Vet. App. 303; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Moreover, there is no competent medical opinion in the record to support the Veteran's contention, and, in fact, there is some evidence that the Veteran's depression symptoms were a result of his alcohol use.  See July 2005 VA treatment record. 

The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of acquired psychiatric disorder, to include depression and bipolar disorder, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.
	Bilateral Foot Disorder 

The Veteran contends that the physical requirements of his duties while in the United States Marine Corps resulted in bilateral foot disorders.

As to the first Shedden element, the Veteran has a current diagnosis of bilateral foot disorders, including pes planus, neuropathy, interdigital tinea, and helloma durum.  See, e.g., October 2007 VA treatment record; March 2009 VA treatment record; September 2012 VA treatment record; August 2016 VA treatment record.

Turning to the second Shedden element, there is no evidence of an in-service incurrence or aggravation of any bilateral foot disorder.  A November 1979 report of medical examination shows that the Veteran's feet were evaluated as normal upon enlistment.  Likewise, in a report of medical history dated in November 1979, the Veteran reported that he had no history of foot pain.  In a September 1981 report of medical examination conducted at discharge, the Veteran's feet were noted to be normal.  There is no other indication of complaints of, or treatment for, any bilateral foot disorder in the Veteran's service records.  Moreover, during the August 2016 hearing the Veteran testified that he did not know he had foot problems until about 15 years prior to the hearing, approximately 2001, nearly 20 years after he left active duty service.  

As to the third Shedden element, there is no evidence of record establishing that the Veteran's currently diagnosed bilateral foot disorders are etiologically related to his active duty service.  In the August 2016 hearing, the Veteran testified that he had a diagnosis of neuropathy in both feet.  He reported that several doctors, both VA and private, had suggested that his diagnosis of neuropathy was related to his time in service.  He specifically stated that Dr. A. S. told him his military service caused the neuropathy.  However, VA treatment records contradict the Veteran's testimony.  In November 2011 and August 2016 VA treatment records, Dr. A.S. specifically diagnosed the Veteran with alcoholic neuropathy.  There is no record that the physician ever opined that the diagnosis was related to the Veteran's military service.  Moreover, the Veteran's diagnosis of bilateral foot neuropathy has consistently been related to the use of alcohol.  See, e.g., March 2009 VA treatment record, September 2010 VA treatment record.

The Veteran testified in the August 2016 hearing that throughout his time in service he was on his feet constantly and ran ten miles a day, which antagonized the issue.  However, as discussed above, the Veteran did not have a diagnosed foot disability in service, and his feet were evaluated as normal in his September 1981 separation examination.  Moreover, as a layperson, his statements are not competent evidence regarding the etiology of the claimed conditions.  See Barr, 21 Vet. App. 303, 309.

The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of bilateral foot disorder, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

      TDIU

Generally, a TDIU may be assigned to a veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a) (2016).  Alternatively, if a claimant is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in 
§ 4.16(a), the rating authority should refer the matter to the director of the Compensation and Pension Service for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).

The law requires that only service-connected disabilities may be considered for TDIU purposes whether schedular or extraschedular.  However, in this case, the Veteran has not established entitlement to service connection for any disability.  In the absence of any service-connected disabilities, the Veteran's claim for TDIU must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the claim is denied.


ORDER

Entitlement to service connection for acquired psychiatric disorder, to include depression and bipolar disorder, is denied. 

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to a TDIU is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


